Citation Nr: 1215660	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  04-32 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected left foot disability (previously characterized as residuals of fractures of the left second, third and fourth metatarsal joints).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from January 1988 to December 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified during a hearing before the undersigned in May 2006.  A transcript of the hearing is of record.

The Board remanded this matter in July 2006, February 2008 and July 2010 for further development.  The RO/AMC continued the denial of the claim as reflected in the January 2012 supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

The Veteran's left foot disability is manifested by persistent pain and tenderness, antalgic gait, and flare-ups requiring the use of crutches three to four times a year, which is functionally equivalent to a moderately-severe foot injury.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for service-connected left foot disability (previously characterized as residuals of fractures of the left second, third and fourth metatarsal joints) have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.27, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5299-5284 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be Veteran-specific, or refer to the effect of the disability on "daily life").

After careful review of the claims folder, the Board finds that a letter dated in July 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter informed the Veteran that he should submit evidence showing his service-connected left foot disability has become worse.  The letter advised the Veteran of how VA determines the disability rating and effective date.  The Veteran was informed of the types of medical or lay evidence that was for consideration in rating the disability at issue, including evidence as to the impact of his disability on his employment.  The Veteran was provided with the following examples of evidence that may affect his disability rating: information about on-going treatment records, recent Social Security determinations, statements from his employer about job performance, lost time or other information, and lay statements discussing the Veteran's disability symptoms from those who have witnessed how they affect him.  Furthermore, the letter notified the Veteran of the evidence that VA will seek to provide and the information the Veteran is expected to provide in substantiating his claim.  

The Board observes that the July 2006 letter was sent to the Veteran after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of the supplemental statement of the case issued in September 2009 after the notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records and VA examination reports dated in May 2003, December 2006, April 2008 and January 2012.

The January 2012 VA examination report reflects that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history and evaluating the Veteran with respect to his left foot disorder.  The examiner documented in detail the findings of the physical examinations, the claimed symptoms and the effect those symptoms have on his occupational functioning and daily activities.  She also addressed evidence of pain or functional loss due to pain and whether there was any incoordination, weakened movement or excess fatigability on use.  Accordingly, the Board concludes that the examination is adequate for rating purposes.  

In addition, as noted in the Introduction, this claim was previously remanded in July 2006 for proper VCAA notice, to obtain any outstanding VA treatment records and to provide the Veteran with another VA examination.  The February 2008 remand requested any current VA treatment records and to provide the Veteran with a VA examination and the July 2010 Board remand requested another VA examination to adequately address the issues raised by the Board.  The record shows that the RO sent proper VCAA notice, as discussed above, in a letter dated in July 2006.  Additional VA treatment records were associated with the claims file.  Furthermore, the VA examination dated in January 2012 shows that the examiner reviewed the Veteran's claims file and discussed in detail the current severity of the Veteran's service-connected left foot disorder and addressed the information requested in the remand directives.  Accordingly, the Board finds that there has been substantial compliance with the July 2006, February 2008 and July 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the claims file contains the Veteran's statements and testimony in support of his claim.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently on appeal.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claim for an Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  The United States Court of Appeals for Veterans Claims has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's service-connected left foot disability (previously characterized as residuals of fractures of the left second, third and fourth metatarsal joints) is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5283 (2011).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  The additional code is shown after the hyphen.  In this case, Diagnostic Code 5299 is used to identify musculoskeletal disabilities that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  The assignment of Diagnostic Code 5283 shows that the Veteran's service-connected residuals of fractures of the left second, third and fourth metatarsal joints is rated as analogous to malunion of or nonunion of the tarsal or metatarsal bones.  

As an initial matter, the Board observes that the disability on appeal was originally listed as residuals of fractures of the left second, third and fourth metatarsal bones.  During the course of the appeal, the description was changed to a left foot disability (formerly characterized as residuals of fractures of the left second, third and fourth metatarsal bones).  The evidence shows that the Veteran's left foot also has gout and pes planus.  Under the law governing claims for increase in disability compensation, those manifestations of nonservice-connected disabilities are not to be used in establishing the evaluation of a service-connected disability.  38 C.F.R. § 4.14 (2011); see also Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA must be able to clinically distinguish by competent medical opinion, the extent of symptoms that are attributable to service-related causes from those that are not). Where it is not possible to separate the effects of service-connected and nonservice-connected conditions, all symptoms will generally be attributed to the service-connected disability.  Mittleider, 11 Vet. App. at 182; 38 C.F.R. § 3.102 (2011).  Furthermore, it appears that the expansion of the description of the service-connected disability to left foot disability includes the Veteran's symptoms of gout and pes planus.  In this regard, the VA examiner in January 2012 observed that the Veteran has a history of gout and that it is known that a gout attack can be triggered by recent or remote injury.  Although gout is a metabolic problem, not caused by injury, it can be aggravated by injury.  She determined that in this case she cannot differentiate without speculation which symptoms are due to the residuals of fractures of the left second, third and fourth metatarsal joints from those of any nonservice-connected left foot conditions present in the Veteran, in this specific case, gout.  The symptoms are overlapping and it is impossible to say which one is related to gout or residual of the injury.  The examiner emphasized that it is likely that injury residual is triggering the gout attacks.  In addition, the April 2008 examiner noted that the separation examination in 1992 documented that he had mild pes planus secondary to the fractures of the metatarsal and the Veteran has mild pes planus of the left foot and no pes planus on the right foot.  Therefore, the Board will consider the symptoms of gout, pes planus and residuals of fractures of the left second, third and fourth metatarsal joints in determining the appropriate disability rating.  The Board emphasizes, however, that considering the symptoms of the nonservice-connected disorders does not mean that those disorders are service-connected.  Nor does it mean that the diagnostic codes specific to the nonservice-connected disorders are for applications.  It means only that, in the context of the diagnostic codes relevant to the actual service-connected disorder, the overlapping symptoms are to be assumed to be attributable to the service-connected disorder.

As the description of the Veteran's disability was changed to a left foot disability, the Board finds that Diagnostic Code 5284, which evaluates other foot injuries, more accurately addresses the Veteran's current disability picture.  In this regard, the evidence shows that the Veteran has other foot disabilities that are related to the residuals of fractures of the left second, third and fourth metatarsal joints and it appears that the change in description of the foot disorder includes these other disabilities.  Accordingly, the Veteran's service-connected disability no longer involves only the metatarsal bones, but other aspects of the left foot.  

Under Diagnostic Code 5284, a 20 percent disability rating is warranted for moderately-severe foot injuries.  A 30 percent disability rating should be awarded for severe foot injuries.  A note under Diagnostic Code 5284 reveals that if there is actual loss of use of the foot a 40 percent disability rating should be assigned.  

The Board notes that words such as "moderately-severe" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as "moderate," "moderately-severe" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  

Based on the evidence of record, the Board finds that the Veteran's left foot disability represents a moderately-severe disability.  A VA treatment record in May 2003 shows that the Veteran's fourth metatarsal bone has a healed fracture associated with tenderness of the bones and a history of swelling to a 3+ edema every four to six weeks.  The VA examinations in May 2003 and December 2006 also indicate that the Veteran's left foot has swelling every four to six weeks.  The VA examinations in December 2006, April 2008 and January 2012 reveals that the Veteran has flare-ups three to four times a year that requires the use of crutches.  The January 2012 examiner explained that during the flare-ups the Veteran is unable to walk without assistance and that is why he uses a cane during that time. The flare-up usually lasts several days.  The Veteran reported that he has constant pain in the arch of his foot.  There was no evidence of limitation in the range of motion and movement was normal with repetition.  See April 2008 and January 2011 VA examination.  The January 2011 VA examiner noted that there was no incoordination, weakened movement or excess fatigability on use.  There was objective evidence of pain noted with antalgic gait and callous formation below the left great toe, meaning he had a shifted gait.  Functional impairment includes problems standing or walking more than 10 minutes.  The Board recognizes that the VA examiner in January 2011 determined that the Veteran's left foot disability is moderate; however, in reviewing the evidence as a whole, the Board concludes that the Veteran's disability picture more closely approximates a moderately-severe left foot disorder.   Based on the foregoing, the Board finds that a 20 percent evaluation is warranted.  

The next higher evaluation of 30 percent is not shown to be warranted as this rating is for severe foot injury, which is shown here.  The Veteran's symptoms increase with activity and he has flare-ups three to four times a year, but his left foot is not consistently severe or incapacitating.  The Veteran has full range of motion of the toes and left foot even on repetition.  Therefore, a 30 percent disability rating is not warranted.  

The Board has considered whether staged ratings are appropriate; however, the competent medical evidence of record shows that the service-connected left foot disability (formerly characterized as residuals of fractures of the left second, third and fourth metatarsal joints) has not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected left foot disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected left foot disability with the established criteria found in the rating schedule for a foot disorder shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  This is particularly true given that the rating criteria are defined in terms such as "moderate", "moderately severe", and "severe", which allows for consideration of all manifestations.  

Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).


(CONTINUED ON THE NEXT PAGE)


ORDER

Entitlement to a disability rating of 20 percent for service-connected left foot disability (previously characterized as residuals of fractures of the left second, third and fourth metatarsal joints) is granted, subject to the provisions governing the payment of monetary benefits.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


